DETAILED ACTION
The instant action is in response to application 2 Feb 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
Applicant’s arguments to the merits have been considered but are not persuasive.  As to the independent claims, applicant argues that “adjusting a switching frequency employed by the DC-to-DC power converter in response to a specific event that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range”.  Examiner respectfully disagrees.  First, Hoffman goes out as far to explicitly state (¶22 “According to various embodiments described herein, switching converters of various types are operated with various output load voltages. A switching converter may be controlled to maintain a current ripple value for the current output to the load within a current ripple range.”).  Applicant’s primary argument seems to stem from the fact that he is using a different interpretation than Hoffman, but Hoffman’s usage of the term is consistent with the ordinary and customary meaning that those skilled in the art would reach (MPEP 2111.01(III)).  Applicant is also cordially reminded that examiner cannot read limitations from the specification into the claims (MPEP 2111).  As to the limitation regarding adjusting switching frequency, again this is stated explicitly in ¶22 of Hoffman (“the controller adjusts an on timer or an off timer to control switching duration and effectively control the current ripple and the switching frequency.”) as such this is not persuasive.  
As to claims 4 and 12, these arguments have been considered but are not persuasive.  Applicant argues that “wherein the switching frequency is adjusted when both of a first event and a second event occur during a same duty cycle of the DC/DC power converter; the first event indicates that the current flowing through the inductive element reaches the first value, and the second event indicates that the current flowing through the inductive element reaches the second value.”  As evidence, examiner points to ¶22 “For example, the controller adjusts maximum or minimum current thresholds in order to control the current ripple and the switching frequency.”  The first and second value correspond to the maximum and minimum values of the ripple and would be monitored at all times and would include times during the same duty cycle.  Also, in a ripple control circuit, the device needs to know if the current is reaching the limits each period, because otherwise the circuit could not accurately the determine the ripple magnitude.  The obviousness rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, 17-19 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2005/0017703) in view of Hoffman (US 2016/0036324).
As to claim 1, Walters discloses A method of a DC-to-DC (DC/DC) power converter (Fig. 2), comprising: providing the DC/DC power converter having a switching node (35) and an output sensing node (55) , the switching node is used to be coupled to a first end of an inductive element (50) which is externally connected to the DC/DC power converter, the output sensing node is used to be coupled to a second end of the inductive element, and an output voltage provided by the DC/DC power converter is generated at the second end of the inductive element through the inductive element; and adjusting a switching frequency (¶29 “As described in the prior disclosure, the ripple voltage generated across the ripple voltage capacitor 120 is substantially similar in form and frequency with the current through inductor 50. The amount of ripple at the output is relatively small during large load current transients, which also causes corresponding changes in switching frequency as described in the prior disclosure”) employed by the DC-to-DC power converter in response to a specific event 
Walters does not teach that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range.
Hoffman teaches that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range (¶22  “In another example, the controller adjusts an on timer or an off timer to control switching duration and effectively control the current ripple and the switching frequency.”  See also Fig. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use the threshold based ripple reduction as disclosed in Hofman to reduce EMI (¶23).
As to claim 2, Walters in view of Hoffman teaches further comprising: determining that the ripple range of the current flowing through the inductive element reaches or exceeds above the specific range when a peak-to-peak value of the ripple of the current is greater than a specific threshold (this is taught by the Imin and I max values of Hoffman.  Any peak to peak value exceeding that value will cuase the circuit of Hoffman to change switching frequency).
As to claim 3, Walters in view of Hoffman teaches wherein the switching frequency is adjusted when both of a first event and a second event occur during a same duty cycle of the DC/DC power converter; the first event indicates that the current flowing through the inductive element reaches the first value, and the second event indicates that the current flowing through the inductive element reaches the second value (Hoffman, Fig. 6, Imin/Imax). 
As to claim 4, Walters in view of Hoffman teaches wherein the switching frequency is adjusted when both of a first event and a second event occur during a same duty cycle of the DC/DC power converter; the first event indicates that the current flowing through the inductive element reaches the first value, and the second event indicates that the current flowing through the inductive element reaches the second value (¶45 “Timer 154 monitors the outputs of comparators 156 and 158 to determine switching frequency fsw based on timing on time Ton and off time Toff, for example. Control circuit 152 receives switching frequency fsw, regulates current ripple Iripple through maximum and minimum output currents Imax and Imin, and generates feedback signal F/B for a switching controller (not shown). Feedback”).
As to claim 5, Walters in view of Hoffman teaches wherein the switching frequency is adjusted when both of a first event and a second event occur during different duty cycles of the DC/DC power converter; the first event indicates that the current flowing through the inductive element reaches the first value, and the second event indicates that the current flowing through the inductive element reaches the second value (this is similar to claim 4 above, but the difference is the periodic nature of the controller means that any two sequential periods would read on the claim language) .
As to claim 9,  Walters discloses a converter (Fig. 2) circuit of a DC-to-DC (DC/DC) power converter, comprising: a switching node (35) used to be coupled to a first end of an inductive element (50) which is externally connected to the DC/DC power converter; an output sensing node (55) used to be coupled to a second end of the inductive element, wherein an output voltage provided by the DC/DC power converter is generated at the second end of the inductive element through the inductive element; a pulse-width-modulation (PWM) controller (130, 10, 20, 111), coupled to the switching node and the output sensing node, for adjusting a switching frequency in response to a specific event (¶29 “As described in the prior disclosure, the ripple voltage generated across the ripple voltage capacitor 120 is substantially similar in form and frequency with the current through inductor 50. The amount of ripple at the output is relatively small during large load current transients, which also causes corresponding changes in switching frequency as described in the prior disclosure”) 
Walters does not disclose that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range, wherein the specific event is detected by the PWM controller via the switching node and the output sensing node.
Hoffman teaches that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range (¶22  “In another example, the controller adjusts an on timer or an off timer to control switching duration and effectively control the current ripple and the switching frequency.”  See also Fig. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use the threshold based ripple reduction as disclosed in Hofman to reduce EMI (¶23).
	As to claim 10, Walters in view of Hoffman wherein the PWM controller determines that the ripple range of the current flowing through the inductive element reaches or exceeds above the specific range when detecting that a peak-to-peak value of the ripple of the current is greater than a specific threshold (this is taught by the Imin and I max values of Hoffman.  Any peak to peak value exceeding that value will cuase the circuit of Hoffman to change switching frequency).
	As to claim 11, Walters in view of Hoffman teaches wherein the specific range is specified by a first value and a second value which is lower than the first value; the first value is determined as either a maximum current level of an over current protection operation or a tolerable current upper limit which is lower than the maximum current level; and, the second value is determined as either zero or a tolerable current lower limit higher than zero (Hoffman, Fig. 6, Imin/Imax).
	As to claim 12, Walters in view of Hoffman teaches wherein the PWM controller adjusts the switching frequency when both of a first event and a second event occur during a same duty cycle of the DC/DC power converter; the first event indicates that the current flowing through the inductive element reaches the first value, and the second event indicates that the current flowing through the inductive element reaches the second value (¶45 “Timer 154 monitors the outputs of comparators 156 and 158 to determine switching frequency fsw based on timing on time Ton and off time Toff, for example. Control circuit 152 receives switching frequency fsw, regulates current ripple Iripple through maximum and minimum output currents Imax and Imin, and generates feedback signal F/B for a switching controller (not shown). Feedback”).
	As to claim 13, Walters in view of Hoffman wherein the PWM controller adjusts the switching frequency when both of a first event and a second event occur during different duty cycles of the DC/DC power converter; the first event indicates that the current flowing through the inductive element reaches the first value, and the second event indicates that the current flowing through the inductive element reaches the second value (this is similar to claim 12 above, but the difference is the periodic nature of the controller means that any two sequential periods would read on the claim language) .
	As to claim 17, Walters discloses a pulse-width-modulation (PWM) controller in a converter circuit of a DC-to-DC (DC/DC) power converter, the converter circuit comprising a switching node and an output sensing node, the switching node being used to be coupled to a first end of an inductive element which is externally connected to the DC/DC power converter, the output sensing node being used to be coupled to a second end of the inductive element, an output voltage provided by the DC/DC power converter being generated at the second end of the inductive element through the inductive element; wherein the PWM controller is coupled to the switching node and the output sensing node and used for adjusting a switching frequency in response to a specific event 
	Walters does not teach that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range.
	Hoffman teaches that a ripple range of a current flowing through the inductive element reaches or exceeds above a specific range(¶22/Fig. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use the threshold based ripple reduction as disclosed in Hofman to reduce EMI (¶23).
	As to claim 18, Walters in view of Hoffman teaches herein the PWM controller determines that the ripple range of the current flowing through the inductive element reaches or exceeds above the specific range when detecting that a peak-to-peak value of the ripple of the current is greater than a specific threshold (see claim 10 above).
	As to claim 19, Walters in view of Hoffman teaches wherein the specific range is specified by a first value and a second value which is lower than the first value; the first value is determined as either a maximum current level of an over current protection operation or a tolerable current upper limit which is lower than the maximum current level; and, the second value is determined as either zero or a tolerable current lower limit higher than zero (see claim 11 above).
Claims 8, 16, 20  (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US 2005/0017703) in view of Hoffman (US 2016/0036324) and Pazhayaveetil (US 9,391,517).
As to claim 16, Walters in view of Hoffman teaches herein the switching frequency is adjusted.  
They do not teach wherein the switching frequency is adjusted in response to a change of an inductance of the inductive element due to a change of external magnetic field.
Pazhayaveetil teaches wherein the switching frequency is adjusted in response to a change of an inductance of the inductive element (Col. 11, lines 55-65 “Because the inductance value changes with inductor current, and absolute peak current of the inductor may be limited as described in FIGS. 5 and 6, different amounts of average inductor current may occur when the inductance value changes. The thermal failure mechanism described above may depend on the average value of inductor current. Thus, the current limiting may be further improved to allow increased peak power performance by combining the current limiting with inductor monitoring described with reference to FIGS. 3 and 4 to change the switching frequency and approximately maintain the inductor ripple (di).”) due to a change of external magnetic field (it changes for any change of inductance value, not just change in magnetic field).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use inductor drift calculations as disclosed in Pazhayaveetil to account for inductor drift over time.  
As to claim 20, Walters in view of Hoffman teaches herein the switching frequency is adjusted.  
They do not teach wherein the switching frequency is adjusted in response to a change of an inductance of the inductive element due to a change of external magnetic field.
Pazhayaveetil teaches wherein the switching frequency is adjusted in response to a change of an inductance of the inductive element (Col. 11, lines 55-65 “Because the inductance value changes with inductor current, and absolute peak current of the inductor may be limited as described in FIGS. 5 and 6, different amounts of average inductor current may occur when the inductance value changes. The thermal failure mechanism described above may depend on the average value of inductor current. Thus, the current limiting may be further improved to allow increased peak power performance by combining the current limiting with inductor monitoring described with reference to FIGS. 3 and 4 to change the switching frequency and approximately maintain the inductor ripple (di).”) due to a change of external magnetic field (it changes for any change of inductance value, not just change in magnetic field).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use inductor drift calculations as disclosed in Pazhayaveetil to account for inductor drift over time.  
Allowable Subject Matter
Claims 6-7, 14-15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 6, the prior art fails to disclose: “wherein the adjusting step comprises: raising/increasing the switching frequency during a predetermined time period or during a variable time period which ends at a timing when the ripple range of the current flowing through the inductive element becomes smaller than the specific range.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 14, the prior art fails to disclose: ““wherein the PWM controller raises/increases the switching frequency during a predetermined time period or during a variable time period which ends at a timing when detecting that the ripple range of the current flowing through the inductive element becomes smaller than the specific range” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839